Case 0:21-cr-60067-AHS Document 16 Entered on FLSD Docket 03/22/2021 Page 1 of 2




                                  UNITED STATES OF AMERICA
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 21-CR-60067-AHS


  UNITED STATES OF AMERICA,                                       JUDGE: SINGUAL

          PLAINTIFF,
  v.

  PAUL NICHOLAS MILLER,

        DEFENDANT.
  __________________________________/

       DEFENDANT’S MOTION FOR APPOINTMENT OF MENTAL HEALTH EXPERT
            FOR CONFIDENTIAL REPORT RE: COMPETENCY AND SANITY


          The Defendant, PAUL NICHOLAS MILLER, by and through his undersigned counsel, files

  this his Motion for Appointment of Mental Health Expert for Confidential Report Re: Competency

  and sanity.

          As grounds therefore the Defendant would allege:

          1.       The Defendant currently faces a Superseding indictment for Count 1- Possession of a

                firearm by convicted felon, Count 2- Possession of ammunition by a convicted felon, and

                Count 3- Possession of an unregistered firearm. The Government has indicated they are

                still investigating and considering additional charges.

          2.       The Defendant had a serious automobile crash approximately 5 years ago and

                suffered a significant head injury.

          3.       After counsel met and spoke with the Defendant and his family, counsel has a good

                faith belief that competency and sanity are issues that must be investigated by the


                                                      1
Case 0:21-cr-60067-AHS Document 16 Entered on FLSD Docket 03/22/2021 Page 2 of 2




            defense.

       4.      While the Defendant’s family have hired undersigned counsel for a permanent

            appearance, there are insufficient resources available with which to obtain a mental

            health expert is necessary for the defense.

       5.      AUSA Kiran Bhat was contacted by counsel, who indicated he does not object to the

            appointment of a mental health expert to assist the defense, but does not agree that it

            should be at government expense.



                                     CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that on this 22nd day of March, 2021 undersigned counsel
       electronically filed the foregoing document with the Clerk of Court using CM/ECF, which
       will send notification to all parties involved.




                                                         JAMES S. LEWIS, ESQ.
                                                         Attorney for Defendant
                                                         200 SE 6th Street
                                                         Suite 301
                                                         Fort Lauderdale, FL 33301
                                                         Telephone (954) 523-7949
                                                         Facsimile (954) 524-0403
                                                         jimlewisforflorida@yahoo.com


                                                         BY:   /s/ JAMES S. LEWIS
                                                               JAMES S. LEWIS, ESQ.
                                                               Florida Bar No.: 318957




                                                  2
